PER CURIAM.
In Amendments to the Florida Rules of Judicial Administration, 682 So.2d 89 (Fla.1996), we amended Florida Rule of Judicial Administration 2.055(c) to require a blank space on papers filed with clerks of court that were to be subsequently recorded. The amendment as proposed by the Judicial Administration Rules Committee was adopted to ensure compliance with section 695.26, Florida Statutes (1997). Comments received after we adopted the rule change indicated that the amendment was broader than what is required by the statute and that the amendment was being interpreted by some clerks to require the space on all papers filed. Those comments also indicated that the amendment would create unwarranted costs because of the large volume of pre-prepared forms already purchased without the required three-inch space and because some papers were prepared long before the implementation of the rule.
As a result of these comments, we suspended until January 1, 1999, the application of rule 2.055(c) to the extent it applies to papers other than those specifically described in section 695.26. See Amendment to Fla. Rule of Judicial Admin. 2.055(c), 697 So.2d 144 (Fla.1997). We also directed that any further suggested modifications of that rule be submitted by January 1,1998.
Only a few comments were received. After having reviewed these comments, we find we should modify the rule and adopt the proposal jointly filed by John Arthur Jones, Chair of the Real Property, Probate, and Trust Forms Committee, and Steven L. Hearn, Chair of the Probate Rules Committee. Accordingly, we amend the rule as follows:
*30Rule 2.055. Paper
(a) All pleadings, motions, petitions, briefs, notices, orders, judgments, decrees, opinions, and other papers and official documents filed in any court shall be filed on recycled paper measuring 8% by 11 inches. For purposes of this rule, paper is recycled if it contains a minimum content of 50 percent waste paper. Xerographic reduction of legal-size (8% by 14 inches) documents to letter size (83A by 11 inches) is prohibited.
(b) Any exhibit or attachment filed with pleadings or papers may be filed in its original size.
(c) On all papers and documents prepared and filed by the court or by any party to a proceeding to be filed with the clerk of the court which are to be and subsequently recorded in the public records of any county, including but not limited to final money judgments and notices of lis pendens, a 3-inch by 3-inch space at the top right-hand corner on the first page and a 1-inch by 3-inch space at the top right-hand comer on each subsequent page shall be left blank and reserved for use by the clerk of court.
(d) Any papers or documents created by persons or entities over which the filing party has no control, including but not limited to wills, codicils, trusts, or other testamentary documents; documents prepared or executed by any public officer; documents prepared, executed, acknowledged, or proved outside of the State of Florida; or documents created by State or Federal government agencies, may be filed without the space required by this rule.
(e) No clerk of court shall refuse for filing any document or paper because of noneomplianee with this rule. However, upon request of the clerk of court, noncomplying documents shall be resubmitted in accordance with this rule.
Consistent with our opinion suspending the application of the amendment to rule 2.055(c) until January 1, 1999, the above amendment to rule 2.055 shall become effective January 1,1999, at 12:01 a.m.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, HARDING, WELLS, ANSTEAD and PARIENTE, JJ., concur.